YoonniES, J.
The plaintiffs have enjoined the collection of a tax imposed by the.corporate authorities of the town of Alexandria, under an ordinance passed on the 7th of January, 1853, to provide a revenue for the requisite expenditures and government of the corporation. By that ordinance, the corporation have imposed “an annual ad valorem, tax of one-half of one per cent., on all the goods, wares and merchandize, kept for sale in any shop or store in the town of Alexandria, where the assessed value of said goods, wares and merchandize, shall exceed the sum of $3000.” The constitutionality of the tax is denied, on the ground that it is not equal and uniform. Evidence was adduced to show, that there are fourteen storekeepers in Alexandria, who keep goods for sale, who pay no tax, because their stock in trade does not amount to $3000, and by this ordinance the tax is only imposed upon the excess value *499over $2000 of merchandize kept for sale. "We think the principle of equality and uniformity required by the Constitution has been observed in the ordinance , , ,, , . , „ imposing this tax, because all persons keeping goods for sale enjoy equally an exemption from the tax on their goods, to the extent of $2000, and all are equally taxed for any excess over that amount. The obj'ection that a few merchants, having a large stock of goods, might, in the practical operation of this ordinance, have to bear the principal burthen of supporting the expenses of the government, is one which cannot be avoided, and as an evil and inconvenience results rather from the inequality of the fortunes of individuals, than from a want of uniformity and equality in the tax.
Our jurisdiction in this case, in which the amount involved is less than $300, is confined to the question of the constitutionality and legality of the tax as imposed by the ordinance in question.
We are of opinion that the tax is legal and constitutional, and that the judgment of the court below is therefore affirmed, with costs.